Citation Nr: 0430003	
Decision Date: 11/08/04    Archive Date: 11/15/04

DOCKET NO.  02-11 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.	Entitlement to service connection for a lacerated urethra, 
status post multiple surgeries, with loss of use of a 
creative organ.

2.	Entitlement to a rating in excess of 10 percent for 
varicose veins, left leg.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The appellant had active duty for training (ACDUTRA) as a 
member of the United States Army Reserve from December 1975 
to June 1976.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision in which 
the RO denied service connection for a lacerated urethra, 
status post multiple surgeries , with loss of use of a 
creative organ, and a compensable rating for service-
connected varicose veins, left leg.  The appellant filed a 
notice of disagreement (NOD) in July 2002, and a statement of 
the case (SOC) was issued later that month.  The appellant 
filed a substantive appeal that same month.  In September 
2003, the appellant offered testimony during an RO hearing; a 
transcript of that hearing is of record.  

As noted in a November 2003 supplemental SOC (SSOC), during 
the pendency of this appeal, the RO granted a 10 percent 
rating for varicose veins, left leg.  Inasmuch as a higher 
evaluation is available for this condition, and the appellant 
is presumed to seek the maximum available benefit for a 
disability, the claim for increase remains viable on appeal.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

The Board's decision denying the appellant's claim for a 
rating in excess of 10 percent for varicose veins, left leg, 
is set forth below.  The claim for service connection for a 
lacerated urethra, status post multiple surgeries , with loss 
of use of a creative organ, is addressed in the remand 
following the order; this matter is being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the appellant when further action, on his 
part, is required.






FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim for a rating in excess of 10 percent for 
varicose veins, left leg, has been accomplished.

2.	The appellant's varicose veins of the left leg are not 
manifested by persistent edema, incompletely relieved by 
elevation, or, for that matter, by any signs of edema.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
varicose veins, left leg, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R.         §§ 
3.102, 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7120 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  

Through the July 2002 SOC, the November 2003 SSOC, and the 
RO's letters of June 2003 and December 2003, the RO notified 
the appellant and his representative of the legal criteria 
governing the claim, the evidence that has been considered in 
connection with the appeal, and the bases for the denial of 
the claim.  Thus, the Board finds that the appellant has 
received sufficient notice of the information and evidence 
needed to support the claim.  

Pursuant to the aforementioned documents, the appellant has 
also been afforded the opportunity to present evidence and 
argument in support of his claim.  In its June 2003 letter, 
the RO requested that the appellant provide authorization to 
enable it to obtain any outstanding VA or private medical 
records.  In a December 2003 letter, the RO acknowledged 
receipt of the appellant's November 2003 request that the RO 
obtain treatment records from the New York Harbor Healthcare 
System (consisting of the Brooklyn and Manhattan VA Medical 
Centers (VAMCs)), and then explained to the appellant the 
measures it had undertaken to obtain these records.  The RO 
also informed the appellant of the opportunity to identify 
any additional outstanding VA or private medical records.  
Through these letters, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).
 
The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the claimant of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not, in any manner, prejudiced the claimant.  

As indicated above, the RO issued the July 2002 SOC 
explaining what was needed to substantiate the claim for 
increase within one month of the June 2002 rating decision on 
appeal, and the appellant was thereafter afforded the 
opportunity to respond.  Moreover, the RO notified the 
appellant of the VCAA duties to notify and assist in its 
letters of June 2003 and December 2003; the appellant in 
response indicated in a November 2003 statement that 
additional pertinent VA treatment records were available from 
the New York Harbor Healthcare System.  The RO in its 
December 2003 letter informed the appellant, however, that it 
had already contacted the New York Harbor Healthcare System 
and had obtained all available treatment records from this 
source.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  As indicated below, the RO has 
obtained hospitalization and outpatient treatment reports 
from the New York Harbor Healthcare System dated from 1986 to 
1992, and the Dorn VAMC in Columbia, South Carolina, dated 
from 1984 to November 2002, has arranged for the appellant to 
undergo numerous VA examinations, and has provided the 
appellant with the opportunity to testify at a hearing before 
the RO.  Moreover, the appellant has been given opportunities 
to submit evidence to support his claim; he has submitted 
records from a private medical clinic dated September 2003 
through October 2003.  Significantly, neither the appellant 
nor his representative has identified, the record does not 
otherwise indicate, any existing evidence that has not been 
obtained.  

Under these circumstances, the Board finds that there is no 
prejudice to the appellant in proceeding, at this juncture, 
with a decision on the claim on appeal. 

II.  Background 

In October 2001 the appellant filed a claim for a compensable 
rating for service-connected varicose veins, left leg.  

In April 2002, a VA physician at the Dorn VAMC noted that the 
appellant had hair loss on his legs in a bilateral stocking 
distribution, without clubbing, cyanosis or edema.  The 
appellant at this time also complained of intense pain in his 
posterior left lower extremity, and medial left foot and 
first great toe.  An assessment was provided of traumatic 
left lower extremity pain in the posterior knee, status post 
motor vehicle accident; post-surgical numbness in the left 
first and second toes; and restless legs.  

On VA examination in May 2002, the appellant reported 
receiving a gunshot wound to the left groin area in service, 
and that more recently his physicians had told him he had bad 
ligaments in his pelvis.  The appellant also pointed out a 
series of scars on his lower left calf, and complained of a 
numb left great and second toe, and of having to walk with 
his feet in the air.  The appellant further stated that his 
physicians in service had caused damage to his leg as a 
result of conducting various surgeries.  On physical 
examination, it was noted that there was a healed, faint, 
transverse scar in the area of the left anterior inferior 
iliac spine, which could have been the site of a gunshot 
wound.  There were no other surgical scars around the pelvis.  
In the area of the left calf there were eight transverse 
scars that were an average of 3 centimeters in length from 
the popliteal fossa down to just above the ankle; the 
appellant did not appear to know what had caused these scars.  
On attempting to move his toes and ankle, the appellant could 
flex his great toe but otherwise could not move his ankle or 
toes in another direction.  The appellant also appeared to 
have to raise his toes in the air in order to ambulate, in 
the process firing his extensor halluces longus and toe 
extensor digitorum tendons, and requiring ankle dorsiflexion.  
An assessment was provided of a complaint of a left numb 
great toes and second toe, although the examiner indicated 
that the appellant's reported medical history was not 
entirely clear, and that a review of the appellant's medical 
records would be helpful to obtain an accurate history of 
this problem.  The examiner also stated that there were no 
signs of any peroneal nerve deficit, which in his opinion 
would have needed to have been present for the appellant to 
have a numb great toe and second toe. 

On VA examination in June 2003, the appellant complained of 
having varicose veins in the left leg during service, and 
that he still had swelling in the left leg, and tingling and 
numbness in the left foot, big toe, and second toe.  He also 
reported having swelling in the leg when he stood and walked, 
and pain in the leg.  The appellant further stated that he 
did not wear any stockings for his varicose veins, but that 
he did keep his leg elevated.  It was noted on physical 
examination that the appellant was in a wheelchair at the 
time of the examination, secondary to back pain.  The 
appellant's skin overall showed no signs of any rash.  The 
appellant's peripheral pulses were all present, with no 
jugular venous distention or edema.  On the appellant's left 
leg, he had a varicose vein in the popliteal region that was 
compressible and tortuous.  On the medial side of the leg the 
saphenous vein was tortuous.  There was no eczema, 
ulceration, or hyperpigmentation in the leg.  Range of motion 
in the left knee joint was normal.  The examiner diagnosed 
the appellant with a left leg varicose vein, and with back 
pain.        

During the September 2003 hearing, the appellant testified 
that at that time he experienced numbness and some swelling 
in his left leg.   

In its October 2003 rating decision, the RO granted a 10 
percent rating for varicose veins, left leg, effective 
October 4, 2001.



III.  Analysis

Disability evaluations are determined by comparing a 
claimant's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
claimant. 38 C.F.R. § 4.3.

The history of the appellant's disabilities has been 
considered; however, as an increased rating issue involves 
assessment of the severity of an already service-connected 
disability, the present level of disability is of primary 
concern when determining whether a higher evaluation is 
warranted.  See Francisco v. Brown,      7 Vet. App. 55, 
58 (1994).

The appellant's varicose veins, left leg, is currently rated 
as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 7120.  Under that code, a 10 percent evaluation is 
warranted for intermittent edema of an extremity or aching 
and fatigue in the leg after prolonged standing or walking, 
with symptoms relieved by elevation of an extremity or 
compression hosiery.  A 20 percent evaluation requires 
persistent edema, incompletely relieved by elevation of an 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent evaluation requires 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  A 60 percent rating 
warrants persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A 100 
percent evaluation requires massive board-like edema with 
constant pain at rest.  38 C.F.R.  § 4.104, Diagnostic Code 
7120. 


Considering the record in light of the above, the Board finds 
that the criteria for an evaluation in excess of 10 percent 
for varicose veins, left leg, are not met.   As indicated 
above, a 20 percent evaluation for varicose veins is 
warranted for persistent edema, incompletely relieved by 
elevation of an extremity, with or without beginning stasis 
pigmentation or eczema.  In this case, in April 2002 a VA 
physician treating the appellant indicated there was no 
cyanosis or edema in the appellant's legs, and  a June 2003 
VA examiner found that there were no signs of edema in the 
peripheral regions of the appellant's body.  The Board also 
points that the remaining medical evidence does not show any 
edema affecting the appellant's left leg, much less 
persistent edema, incompletely relieved by elevation of an 
extremity,; such symptoms are  is required for assignment of 
the next higher disability rating for varicose veins.  The 
Board also points out that on VA examination in June 2003 
(the most comprehensive evaluation of record of the 
appellant's varicose veins), the examiner diagnosed a 
varicose vein in the left leg, based on a finding that there 
were no more than two varicose veins overall in that leg, 
which is no suggestive of a disability of any greater 
severity than that already reflected in the assigned 10 
percent rating.    

In summary, the Board must conclude that the criteria for the 
next higher rating under Diagnostic Code 7120 of 20 percent, 
for varicose veins , with persistent edema, incompletely 
relieved by elevation of an extremity, with or without 
beginning stasis pigmentation or eczema, have not been met.  
It logically follows that the criteria for the assignment of 
any higher rating under that diagnostic code likewise have 
not been met.  

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board points out that there is no showing that the 
appellant's varicose veins, left leg, have reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis, pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) 
(cited to in the July 2002 SOC).  In this regard, the Board 
notes that the disability is not objectively shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards. In the absence of objective evidence of such 
factors as outlined above, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 
9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

For all the foregoing reasons, the claim for a rating in 
excess of 10 percent for varicose veins, left leg, must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the doubt 
doctrine.  However, as the preponderance of the competent 
evidence is against the appellant's claim, that doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

A rating in excess of 10 percent for varicose veins, left 
leg, is denied.


REMAND

The Board's review of the claims file reveals that RO action 
on the claim for service connection for a lacerated urethra, 
status post multiple surgeries, , with loss of use of a 
creative organ, is warranted.

The appellant's service medical records (SMRs) include a June 
1976 hospitalization report documenting the appellant was 
admitted due to painful hematuria, and furthermore that at 
that time the appellant denied any suggestion his condition 
was due to his own insertion of a foreign object.  On 
physical examination, it was noted that the appellant 
appeared to have hematuria of urethral origin, and the 
examining physician ruled out insertion of any foreign body.  
The appellant was discharged after two days, with a diagnosis 
noted on discharge of urethral laceration of undetermined 
etiology.        

Post-service treatment records from the Dorn VAMC show that 
the appellant continued to experience gross hematuria, as 
well as problems with his urinary system, throughout the 
1980s and early 1990s.  Throughout this time period, the 
appellant was diagnosed on numerous occasions with a urethral 
stricture and bladder calculi, and the appellant also 
reported periodically experiencing sexual dysfunction.  These 
records further indicate that in January 1986 the appellant 
underwent a cystotomy at the Dorn VAMC, and in February 1988 
he underwent a cystotomy and urethroplasty at that same 
facility.  More recently, in a February 2002 a VA physician 
at the Dorn VAMC provided an assessment of a history of 
multiple surgeries for urethral stricture disease, of chronic 
irritative voiding symptoms that was probably related to the 
aforementioned medical history of urethral stricture disease, 
and of erectile dysfunction.  

Also, during the September 2003 RO hearing, the appellant 
testified that, during service, he had kidney stones and 
hematuria, and denied that he ever intentionally caused these 
problems.  The appellant further stated that during his 
hospitalization for these conditions in service, his 
treatment providers accidentally caused a tear in his urethra 
to develop, and that since then he has undergone numerous 
surgical procedures at VA medical facilities to repair the 
damage to his urethra.                

On this record, the Board finds that a competent medical 
opinion as to whether the appellant, in fact, presently has a 
lacerated urethra with loss of a creative organ, and if so, 
whether there is a medical relationship between such current 
condition and appellant's period of active duty for training, 
would be helpful in resolving the claim on appeal.  See 
38 U.S.C.A. § 5103A.

Accordingly, the RO should arrange for the appellant to 
undergo appropriate examination at a VA medical facility.  
The appellant is hereby notified that failure to report to 
any such scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2003).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the appellant fails to 
report to the scheduled examination, the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) 
of the examination sent to him by the appropriate medical 
facility.  

Prior to arranging for the appellant to undergo VA 
examination, it is imperative that the RO obtain and 
associate with the claims file all outstanding VA medical 
records.  The claims file currently includes hospitalization 
and outpatient treatment records from the Dorn VAMC in 
Columbia, South Carolina, dated from 1984 to November 2002, 
and from the New York Harbor Healthcare System (Brooklyn and 
Manhattan VAMCs) dated from 1986 to 1992.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent medical records from the Dorn VAMC since November 
2002, as well as the New York Harbor Healthcare System since 
1992, following the procedures prescribed in 38 C.F.R. 
§ 3.159 (2003) as regards requesting records from Federal 
facilities.  

To ensure that all due process requirements are met, the RO 
should also give the appellant another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the appellant should explain that 
he has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should also invite the 
appellant to submit all evidence in his possession.  After 
providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should request all outstanding 
pertinent records of evaluation and/or 
treatment of the appellant's claimed 
lacerated urethra, status post multiple 
surgeries, with loss of use of a creative 
organ (from the Dorn VAMC since November 
2002; and from the New York Harbor 
Healthcare System since 1992).  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2003) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

2.	The RO should send to the appellant and 
his representative a letter requesting 
that the appellant provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the appellant to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
appellant that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.	If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  

4.	After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the appellant to 
undergo a VA genitourinary examination.  
The entire claims file must be made 
available to the physician designated to 
examine the appellant, and the  
examination report should include 
discussion of the appellant's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

Based on the examination and review of 
the record, the examiner should offer an 
opinion as to whether the appellant 
presently has a lacerated urethra, either 
with or without loss of use of a creative 
organ, and if so, whether it is at least 
as likely as not (i.e., there is at least 
a 50 percent probability) that such 
disability is medically related to any 
in-service injury or disease, to 
specifically include the appellant's in-
service urethral laceration with unknown 
etiology.     

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

5.	If the appellant fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
appellant by the pertinent VA medical 
facility.

6.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claims for service 
connection for a lacerated urethra, status 
post multiple surgeries, with loss of use 
of a creative organ, in light of all 
pertinent evidence and legal authority.  

8.	If the benefit sought on appeal remains 
denied, the RO should furnish to the 
appellant and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



